Citation Nr: 1443877	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-32 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cervical spine disability.

2.  Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 1973.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO), which deferred the Veteran's claim for coronary artery disease, denied his claim for an increased rating for tinnitus, and denied his claims of service connection for residuals of a back injury and neck disability, both for failure to submit new and material evidence.  Ultimately, the Veteran perfected his appeal with regard to the cervical spine claim only.  See November 2011 VA Form 9; see also 38 C.F.R. § 20.200.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing is associated with the claims file


FINDINGS OF FACT

1.  In an unappealed February 1996 rating decision, service connection for a neck condition was denied.

2.  The evidence received since the February 1996 rating decision pertains to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.

3.  The evidence is at least in equipoise as to whether the Veteran's degenerative disc disease of the cervical spine is attributable to his period of military service.

CONCLUSIONS OF LAW

1.  New and material evidence has been received with respect to the claim of service connection for a neck disability; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The Veteran has degenerative disc disease of the cervical spine that is likely the result of an injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran was originally denied service connection for a neck disability in a February 1996 rating decision.  This rating decision found the Veteran's neck claim to not be well-grounded, citing no cervical spine diagnoses of record and no documented in-service neck diagnosis.  The Veteran filed the current claim to reopen in March 2011.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

Evidence received since the last prior denial includes VA and private treatment records that note current cervical spine diagnoses, lay evidence of in-service neck injuries, and a private opinion providing a positive medical nexus opinion between the two.  As such, new and material evidence has been received that relates to an unestablished fact and that provides a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of service connection for a neck disability have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

The Veteran underwent a September 1973 VA examination shortly after his separation from service.  At that time his range of motion of the cervical spine was noted to be normal.  The record does not contain any other medical evidence from the relevant time period.  

In order to prevail on the issue of direct service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, service connection can be established by competent and credible evidence of a continuity of symptomatology between current disability and military service.  38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331, (Fed. Cir. 2013)(holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as arthritis).

In this case, the record shows a diagnosis of degenerative disc disease.  See October 2011 VA examination and December 2011 private opinion.  Additionally, the Veteran has reported two injuries to his cervical spine while in service.  See April 2013 hearing transcript.  First, he recalled being struck in the head by a dropped mortar round while part of a working party in Vietnam in 1970.  Second, he recounted an incident in which he was hit in the head by a wooden ladder that blew over due to the rotor wash of a helicopter, also while he was in Vietnam in 1970.  His service treatment records do not contain complaints specific to his neck or cervical spine, but do show treatment for head trauma, including two injuries during his Vietnam service, a motor vehicle accident in which the car flipped over onto its roof, and a motorcycle accident.  

The salient question is whether the record contains competent nexus evidence establishing a connection between these in-service injuries and the current degenerative disc disease.  In this case, the record contains contradictory opinions.  An October 2011 VA examiner found that the Veteran's multi-level degenerative disc disease of the cervical spine was not caused by or the result of military service.  By way of rationale, he noted that there was documentation of a minor in-service neck injury that was most likely self-limited and returned to normal within several months, citing the 1973 examination (which showed no limitation of motion of the cervical spine), and that the Veteran's current degenerative changes were most likely the result of age-related change.  By contrast, a December 2011 opinion by Dr. A.A.M., the Veteran's treating physician, noted the Veteran's reported in-service injuries and his report of continuing difficulty with his neck since that time.  Dr. A.A.M. concluded that the Veteran's in-service injuries were significant contributing factors for his current problems of three-level disc degeneration and herniation.  Thus, the record seems to be in relative equipoise on the question of whether the current disc disease is traceable to in-service injury.  Because reasonable doubt is to be resolved in the claimant's favor, an award of service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim of service connection for a neck disability is reopened; on this point, the appeal is granted.

Service connection for multi-level degenerative disc disease of the cervical spine is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


